Sims-, ' J.,
dissenting:
The majority opinion holds the plaintiff in the trial court guilty of contributory negligence per se, because he crossed the street railway track in front and in full view of an approaching car without looking in the direction of the car again after he had seen it when it was about half a block away.
With the utmost deference, I must say that I think such holding ignores the rule established in Virginia by the case of Richmond Traction Co. v. Clarke, 101 Va. 382, 43 S. E. *661618, distinguishing street railway from steam railroad cases, in which, per opinion of Judge Buchanan, 101 Va. at page 387, 43 S. E. at page 620, this court said: “But vehicles between crossings may cross street car tracks in full view of approaching cars, if it is consistent with ordinary prudence to do so.” Again, at page 388 of 101 Va., at page 621 of 43 S. E.: “Travelers may assume that street cars will give proper signals and not run at an excessive rate of speed, and they may properly walk, ride or drive across, or even along the tracks in full view of an approaching street car, if, under all the circumstances, it is consistent with ordinary prudence to do so.” Again, .at page 389 of 101 Va., at page-621 of 43 S. E.: “Whether or not the plaintiff was guilty of contributory negligence in driving across the street when he saw a car approaching one hundred yards off was a question for the jury under all the facts and circumstances of the case and was clearly not negligence as a matter of law.” See to same effect, N. & P. Traction Co. v. Forrest, 109 Va. 658, 64 S. E. 1034; Va. Ry. & P. Co. v. Meyer, 117 Va. 409, 84 S. E. 742.
In the last cited case, the street car was about half a' block away (just as in the instant case) when the plaintiff saw it approaching, and that case is otherwise, as it seems to me, directly in point in the instant case.
In the instant case, the plaintiff testified that he did not notice the speed of the car when he first saw it. He said on this subject: “I didn’t pay any attention to how fast it was running when I first came into Main street; all I took notice of was a good distance off, about half a square.”
In the Virginia cases cited in the majority opinion, there were other distinguishing circumstances in addition to the failure of the traveler to “look,” except in the case of Springs v. Va. Ry. & P. Co., 117 Va. 826, 86 S. E. 65. In the case of Va. Ry. & P. Co. v. Johnson, so cited, the added circumstance concerning the conduct of the plaintiff was *662bis driving with loose reins, which was the proximate cause of the accident, since otherwise he could have pulled his horse back and have avoided the collision after the car was nearly'upon him. In the case of Reichenstein v. Va. Ry. & P. Co., alike cited, the plaintiff hesitated about going on the track, stood by the side of it for some time, and then stepped on the track almost immediately in front of the moving car, in which situation the duty of looking before doing so arose, which she did not perform, and which was the proximate cause of her injury. As to the case of Springs v. Va. Ry. & P. Co., also alike cited, that was a case of a pedestrian crossing the street railway track at Ocean View at a street crossing, and the court in that case applied the doctrine of the duty to “look and listen” which obtains in steam railroad cases, as appears from the opinion itself, and did not advert at all to the different doctrine applicable to street railways as aforesaid, certainly in cities. That was an interurban street railway, however, in which the defendant owned its own right of way, and there was no ordinance limiting the rate of speed. Therefore, while the distinction is not touched upon, doubtless for these reasons the court did not apply the urban street railway doctrine aforesaid to it. As to the case of Derring’s Admr. v. Va. Ry. & Power Co., 122 Va. 517, 95 S. W. 405, also alike cited in the majority opinion, that also is a case of an interurban railway and does not involve the rights of a pedestrian upon the streets of a city. As to the case of Va. Ry. & Power Co. v. Boltz, 122 Va. 649, 95 S. W. 467, also alike cited, that did not involve the right of a traveler at a street crossing, but of a pedestrian crossing a street railway track midway of a block and very obliquely so as to undertake to walk along the street railway track in front of an approaching car under such circumstances as convicted her of concurring negligence. And, I feel very strongly that the doctrine of the case of Richmond Traction *663Co. v. Clarke, supra, is correct upon principle and should not be departed from; and, hence,"with the greatest deference, I am constrained to dissent from the majority opinion.